OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04804 The Elite Group of Mutual Funds (Exact name of registrant as specified in charter) 1324 4th Avenue, Suite 2144 Seattle, Washington (Address of principal executive offices) (Zip code) Richard S. McCormick McCormick Capital Management1324 4thAvenue, Suite 2144Seattle, WA 98101 (Name and address of agent for service) Registrant's telephone number, including area code: (206) 624-5863 Date of fiscal year end: September 30, 2012 Date of reporting period: June 30, 2012 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. Bonds 84.4 % Par Value U.S. Government/Agencies Notes and Bonds 22.9% Maturity Coupon Market Value Fannie Mae 07/30/12 % U.S. Treasury Note 04/30/13 % Tennessee Valley Authority 08/01/13 % Private Export Funding Co. 08/15/13 % U.S. Treasury Note 09/30/16 % Fannie Mae 02/25/18 % Fannie Mae 06/25/19 % Tennessee Valley Authority 07/15/20 % Private Export Funding Co. 12/15/21 % Fannie Mae 03/01/22 % U.S. Treasury Bond 08/15/23 % U.S. Treasury Bond 02/15/26 % U.S. Treasury Bond 11/15/28 % Fannie Mae 10/25/32 % Total U.S. Government/Agencies Notes and Bonds Quasi and Foreign Governments 5.4% InterAmerican Development Bank 10/22/12 % Province of Nova Scotia 07/21/15 % Province of Manitoba 04/28/14 % Province of Ontario 02/05/15 % Total Quasi and Foreign Governments Securitized /Asset Backed Bonds 9.0% AEP Texas Central 07/01/13 % Mercedes Benz Auto Receivables Trust 01/15/14 % Ford Credit Auto Owners Trust 11/15/14 % Massachusetts RRB Special Purpose Trust 03/15/15 % Mercedes Benz Auto Receivables Trust 03/16/15 % FPL Recovery Funding LLC 08/01/15 % FPL Recovery Funding LLC 08/01/17 % GNMA (577742) 09/15/17 % RSB Bondco LLC 04/01/18 % Freddie Mac (2962 YE) 09/15/18 % FHLMC 11/01/25 % Freddie Mac (FHR 1963 Z) 01/15/27 % Fannie Mae (2002-93 A1) 03/25/32 % Total Securitized /Asset Backed Bonds Corporate Bonds Industrial - Basic 2.3% Valmont Industries 04/20/20 % Newmont Mining Corp 03/15/22 % Total Corporate Bonds Industrial - Basic Corporate Bonds Industrial - Communications 6.3% Rogers Communications Inc 03/01/14 % Qwest Corporation 10/01/14 % Scripps Networks 12/15/16 % DirecTV Holdings LLC 03/01/16 % Motorola Solutions Inc. 09/01/25 % Total Corporate Bonds Industrial - Communications Corporate Bonds Industrial - Consumer Cyclical 0.8% Iron Mountain Inc. 08/15/21 % Total Corporate Bonds Industrial - Consumer Cyclical Corporate Bonds Industrial - Consumer Non-Cyclical 4.9% Fortune Brands Inc. 01/15/16 % Domtar Corporation 06/01/17 % Starbucks Corp. 08/15/17 % Archer Daniels Midland Co 03/15/27 % Total Corporate Bonds Industrial - Consumer Non-Cyclical Corporate Bonds Industrial - Energy 4.2% Valero Logistics Co 07/15/12 % Anadarko Petroleum Corp 09/15/16 % Chesapeake Energy Corp ( c) 08/15/20 % Total Corporate Bonds Industrial - Energy Par Value Corporate Bonds Industrial - Transportation 2.1% Maturity Coupon Market Value BNSF Funding Trust 12/15/55 % Total Corporate Bonds Industrial - Transportation Par Value Corporate Bonds Utilities - Electric8.4% Maturity Coupon Market Value Ameren Corp. Illinois 12/15/13 % Ameren Corp. 05/15/14 % CMS Energy 12/15/15 % Sempra Energy 06/01/16 % NV Energy Inc. 11/15/20 % Centerpoint Energy Houston Electric LLC 07/01/23 % Ohio Edison Co. 10/15/38 % Total Corporate Bonds Utilities - Electric Corporate Bonds Utilities - Natural Gas 7.0% Energy Transfer Partners 07/01/13 % Petrohawk Energy 08/01/14 % TGT/Boardwalk Pipeline LLC 06/01/18 % Buckeye Partners LP 02/01/21 % Energy Transfer Partners 02/01/22 % Enterprise Products Operating LLC (a) 08/01/66 % Total Corporate Bonds Utilities - Natural Gas Corporate Bonds Finance - Banking 7.3% Household Financial Corp 11/27/12 % Wachovia Corp. 08/01/13 % Zions Bancorp. 09/23/14 % Citigroup Inc. 10/15/14 % Wells Fargo Co Float (a) 10/28/15 % Total Corporate Bonds Finance - Banking Corporate Bonds Finance - Misc. Finance 1.0% Ford Motor Credit 05/15/15 % Total Corporate Bonds Finance - Misc. Finance Corporate Bonds Finance - REIT's 2.8% Senior Housing Properties Trust 01/15/16 % Biomed Realty LP 04/15/16 % Digital Realty Trust LP 03/15/21 % Total Corporate Bonds Finance - REIT's Total Value of Bonds (Cost $16,474,130) Shares Preferred Stock 1.1% Citigroup Capital Preferred Total Preferred Stock (Cost $208,800) Shares Common Stock 9.4% DuPont De Nemours & Co Exelon Corp. Frontier Communications Corp (c) GlaxoSmithKline PLC iShares iBoxx High Yield Corp Bond. (c) Newmont Mining Corp Supervalu Inc. (c) TotalS.A. ADR Waste Management Inc. Total Common Stock (Cost $2,108,268) Short Term Investments 7.4% BNY Mellon Money Market 0.040% (b) Blockrock Liquidity Fund 0.040% (b)(d) Total Short Term Investments (Cost $1,497,345) Total Investments (Cost $20,288,543) 102.3% Liabilities in excess of other assets -2.3% -462,190 NET ASSETS 100.0% At June 30, 2012, unrealized appreciation of securities for Federal Income Tax purposes based on tax cost of $20,288,543 is: Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ (a) Security is a fixed-to-floating coupon bond.The coupon shown is the fixed coupon in effect at June 30, 2012.The fixed coupon will convert to a floating coupon at a predetermined date.At that date the coupon increases to LIBOR plus a predetermined margin. (b) Represents 7 day effective yield as of June 30, 2012. (c ) All or a portion of this security was on loan at June 30, 2012. The value of securities on loan at June 30, 2012 was $617,085 (d) This security was purchased with cash collateral received for securities on loan at June 30, 2012. Shares Market Value Common Stock 97.2% Basic Industries 5.2% Freeport McMoran Copper $ Walter Energy Inc. Total Basic Industries Business Services 3.2% Microsoft Corp Total Business Services Capital Goods 5.3% Caterpillar Inc. Joy Global Inc. United Technologies Corp Total Capital Goods Consumer Goods & Services 15.0% Apple Inc. Google Inc. Cl A* Las Vegas Sands Corp McDonald's Corp Tupperware Brands Corp Total Consumer Goods & Services Energy 17.2% Anadarko Petroleum Corp BP PLC ADR Diamond Offshore Drilling Inc (a) Halliburton Co Transocean Ltd.* Total Energy Financial & Insurance 11.1% Hartford Financial Svcs Grp Inc. JP Morgan Chase & Co. Lincoln National Corp Total Financial & Insurance Health Care - Pharmaceuticals 18.6% Abbott Laboratories Inc. Agenus Inc.* (a) Merck & Co Inc. Total Health Care - Pharmaceuticals Precious Metals 21.6% iShares Silver Trust* Kinross Gold Corp. Market Vectors Gold Mining Market Vectors Jr. Gold* Newmont Mining Corp Seabridge Gold Inc.* (a) Total Precious Metals Total Value of Common Stock (Cost $ 37,874,368) $ Shares Market Value Short-Term Investments 12.0% Blackrock Liquidity Fund 0.04% (b)(c) $ BNY Mellon Cash Reserves 0.04% (c) Total Value Of Short-Term Investments (Cost $4,647,815) Total Investments in Securities (Cost $42,522,183) % Liabilities in excess of other assets -9.2 % ) Net Assets % $ At June 30, 2012, unrealized depreciation of securities, for Federal Income Tax purposes based on cost of $42,385,986, is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized depreciation $ ) * Non-income producing Schedule of Call Options Written Contracts June 30, 2012 Las Vegas Sands Call9/22/12$57.50 $ ) Total Call Options Written - % $ ) (Premiums received $136,197) (a) All or a portion of this security was on loan at June 30, 2012.The value of securities on loan at June 30, 2012 was $3,409,575. (b) This security was purchased with cash collateral received for securities on loan at June 30, 2012. (c) Represents 7 day effective yield as of June 30, 2012. Item 2. Controls and Procedures. (a)Based on their evaluation of the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) as of a date within 90 days of the filing date of this report, the registrant’s principal executive officer and principal financial officer have concluded that such disclosure controls and procedures are reasonably designed and are operating effectively to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to them by others within those entities, particularly during the period in which this report is being prepared, and that such information is recorded, processed, summarized, and reported on a timely basis. (b)There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)):Attached hereto SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Elite Group of Mutual Funds By (Signature and Title)* /s/ Richard S. McCormick Richard S. McCormick, President Date August 7, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Richard S. McCormick Richard S. McCormick, President Date August 7, 2012 By (Signature and Title)* /s/ John W. Meisenbach John W. Meisenbach, Treasurer Date August 7, 2012 * Print the name and title of each signing officer under his or her signature.
